Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group  I.  Claims 27-36 a method respectively drawn a method for noninvasively measuring acoustical properties of a fluid determining the time of flight of the generated vibrations in the pipe wall from the difference electrical signal where a first signal is with a fluid in the pipe minus a second signal obtained when the pipe is empty (G01N29/024,
G01N29/036, G01F23/2961 and G01N11/167).

Group  II. Claims 37-43 a method respectively drawn a method respectively drawn a method for noninvasively measuring acoustical properties of a fluid determining the time of flight of the generated vibrations in the pipe wall from the difference electrical signal where a first signal is with a fluid in the pipe minus a second signal obtained when the pipe is filled with a known gas and where  detecting the generated vibrations on the second ultrasonic transducer  received  through the pipe wall with no vibrations passing through the known gas fluid (G01N29/024, G01F1/667 & G01N29/343).

Group  III. Claims 44-46 respectively drawn to a method applying a Gaussian modulated sine pulse signal to a first ultrasonic transducer in vibrational communication with an outside surface of a pipe having a wall and through which said fluid is flowing, whereby vibrations are generated in said fluid and in the pipe wall and determining the time-of-flight of the generated vibrations through the pipe wall from the electrical signal, from which acoustical properties of the fluid are determined (G01P5/244, G01P5/245, G01F1/667 & G01N11/167).

The inventions listed as Groups l-Ill do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
SPECIAL TECHNICAL FEATURES:
Group I has a special technical feature using a second signal measurement of a signal generated when the pipe is empty and used in an adjustment of a first signal measured on a pipe with a fluid of interest.
Group II has a special technical feature where the second signal for the adjustment of the first signal is measured with insertion of a known gas into the pipe and step of only measuring the resonance in the pipe and not the fluid to obtain the second adjustment signal.
Group III has a special technical feature where the use of a calculating a time-of-flight  requires only a single signal measurement provided by generated vibrations using of an injected Gaussian modulated sine pulse signal and measured pipe resonance to the signal.
 
COMMON TECHNICAL FEATURES:
Groups I-III share the common technical features of a method for noninvasively measuring acoustical properties of a fluid, the method comprising the steps of: applying a frequency shaped pulse signal to a first ultrasonic transducer in vibrational communication with an outside surface of a pipe having a wall and through which said fluid is flowing, whereby vibrations are generated in said fluid and in the pipe wall; detecting the generated vibrations on a second ultrasonic transducer disposed on the outside surface of the pipe diametrically opposite to the first ultrasonic transducer with fluid flowing through the pipe, wherein a first time-dependent electrical signal is obtained
However, this shared technical feature does not represent a contribution over prior art as being anticipated by US 20090241672 to Gysling et al. (hereinafter 'Gysling'), a method for noninvasively measuring acoustical properties of a fluid [abstract], the method comprising the steps of: applying a frequency shaped pulse signal to a first ultrasonic transducer (Fig. 4: top transducer 140) in vibrational communication with an outside surface of a pipe (Fig. 4: 110) having a wall  (Fig. 4: pipe 110 wall) and through which said fluid is flowing (Fig. 4: 108 fluid), whereby vibrations [0055-0056] are generated in said fluid (108) and in the pipe wall (Fig. 4: pipe 110 wall); detecting the generated vibrations on a second ultrasonic transducer (Fig. 4: bottom transducer 140) disposed on the outside surface of the pipe (110) diametrically opposite to the first ultrasonic transducer  (Fig. 4:  transducers top first and bottom second are opposed on the pipe 110) with fluid flowing (108)  through the pipe (110), wherein a first time-dependent electrical signal is obtained [0055-0056]. 
Therefore, Groups l, II & llI lack unity under PCT Rule 13 because they do not share a same or 31-34 corresponding special technical feature.


There is no linking claim between the Inventions.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                                                                                         
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856